internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp 2-plr-100592-00 date date legend distributing controlled shareholder business a business b state x year date v w y z this letter responds to your authorized representatives’ letter dated date in which you requested rulings under sec_355 of the internal_revenue_code additional information regarding your request has been submitted in letters dated date and date the material information submitted for consideration is summarized below distributing a state x subchapter_s_corporation is engaged directly in business a and business b business a has been conducted for more than five years business b was begun in year as part of business a in order to provide an additional sales outlet to an expanded market of customers distributing files its federal_income_tax returns on a calendar_year basis and uses the accrual_method of accounting distributing is wholly-owned by shareholder plr-100592-00 controlled a state x corporation was formed on date for the purpose of independently operating business b controlled intends to elect subchapter_s status on the first available date after the proposed transaction controlled will file its federal_income_tax returns on a calendar_year basis and will use the accrual_method of accounting the taxpayer has supplied financial information which indicates that distributing has been conducting a business that has had gross_receipts and operating_expenses representative of the active_conduct of such business for each of the past five years in order for business b to remain competitive and grow additional working_capital of approximately dollar_figurev to dollar_figurew is needed distributing intends to issue stock in a private_placement to generate this capital distributing has been advised by investment firms that participation in the private_placement would be maximized if business a and business b were separated accordingly distributing has proposed the following transaction first distributing will transfer all of the business b assets to controlled in exchange for all of the issued and outstanding_stock of controlled distributing will then distribute all of the issued and outstanding_stock of controlled to shareholder within one year from the distribution of business b controlled will issue approximately y to z of its outstanding_stock to private investors in the private_placement the private_placement will result in no more than z of the outstanding_stock of controlled being issued to private investors the following additional representations have been made in connection with the proposed transaction a b c no part of the consideration to be distributed by distributing will be received by shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of distributing is representative of its present operations and with regard to business a and business b there have been no substantial operational changes since the date of the last financial statements submitted following the proposed transaction distributing and controlled will each continue the active_conduct of its respective business independently and with its separate employees to the extent that distributing and controlled share employees for a transitional period each company receiving the benefit will either pay arm’s length compensation or reimburse the provider for costs plr-100592-00 d e f g h i j k l m the distribution of the stock of controlled is being undertaken for the corporate business_purpose of raising capital needed for the growth of business b the distribution of controlled stock is motivated in whole or substantial part by such corporate business_purpose distributing is an s_corporation within the meaning of sec_1362 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled there is no plan or intention on the part of shareholder to sell exchange transfer by gift or otherwise dispose_of any of his stock in either distributing or controlled after the proposed transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation subsequent to the proposed transaction except in the ordinary course of business the total adjusted gross bases and the fair_market_value of the assets to be transferred to controlled by distributing each equal or exceed the sum of the liabilities assumed by controlled the liabilities assumed in the proposed transaction were incurred in the ordinary course of business and are associated with the assets being transferred none of the transferred assets will include property that will be subject_to investment_tax_credit_recapture distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock except as may arise if there is a temporary need for shared services or facilities any temporary debt arrangement would not constitute a security of controlled plr-100592-00 n o p q payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv no distributing shareholder will hold immediately after the distribution disqualified_stock within the meaning of sec_355 which constitutes a or greater interest in distributing or controlled the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the combined voting power of all classes of stock entitled to vote of either distributing or controlled or stock possessing or more of the total value of all classes of stock of either distributing or controlled based solely upon the information submitted and the representations made we rule as follows the transfer by distributing of the assets of business b to controlled solely in exchange for all of the issued and outstanding_stock of controlled and the assumption by controlled of the liabilities associated with the transferred assets followed by the distribution of all of the controlled stock to the distributing shareholder will be a reorganization within the meaning of sec_368 of the code distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss on the transfer of assets to controlled in exchange for controlled stock and the assumption by controlled of liabilities associated with the transferred assets sec_357 and sec_361 controlled will recognize no gain_or_loss on the receipt of the business b assets in exchange for the controlled stock sec_1032 the basis of each asset received by controlled will be the same as the basis of that asset in the hands of distributing immediately prior to the transaction sec_362 the holding_period of each distributing asset received by controlled will plr-100592-00 include the period during which these assets were held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder upon the receipt of the controlled stock sec_355 no gain_or_loss will be recognized by distributing on the distribution of the controlled stock to shareholder sec_361 the aggregate basis of the distributing stock and the controlled stock in the hands of shareholder immediately after the distribution will be the same as the basis of the distributing stock in the hands of shareholder immediately prior to the distribution sec_358 and sec_1 a such aggregate basis will be allocated between the distributing stock and the controlled stock in proportion to the relative fair_market_value of each corporation’s stock in accordance with sec_1_358-2 of the income_tax regulations sec_358 the holding_period of the controlled stock received by shareholder will include the holding_period of the distributing stock with respect to which the distribution will be made provided that the distributing stock is held as a capital_asset on the date of the distributions sec_1223 no opinion is expressed or implied about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to your authorized representatives sincerely yours assistant chief_counsel corporate by assistant to the chief branch corporate
